Case 15-28310   Doc 66   Filed 11/11/19 Entered 11/11/19 16:29:31   Desc Main
                           Document     Page 1 of 4
Case 15-28310   Doc 66   Filed 11/11/19 Entered 11/11/19 16:29:31   Desc Main
                           Document     Page 2 of 4
Case 15-28310   Doc 66   Filed 11/11/19 Entered 11/11/19 16:29:31   Desc Main
                           Document     Page 3 of 4
Case 15-28310   Doc 66   Filed 11/11/19 Entered 11/11/19 16:29:31   Desc Main
                           Document     Page 4 of 4
